Lummus, J.
The plaintiff in the first case went with her mother to the defendant’s store to buy a rubber-tex rug. There was evidence that there were about twenty rolls of such rugs, standing on end, about six feet high. An employee of the defendant showed them the rugs. The mother wished to buy a large linoleum rug, and the employee took them to a place where the linoleum rugs were displayed along the wall. They stood between the rubber-tex rugs and the wall. No one was near them except the employee. Suddenly eight or ten of the rubber-tex rugs fell over and struck the plaintiff. The case is here, after a verdict for the plaintiff, upon an exception by the defendant to the refusal of a directed verdict in its favor.
The case was properly submitted to the jury. The plaintiff bought goods, by the yard, from one of the rolls. It could be inferred that the employee handled it. It could have been found that he left it in an insecure state, or that the rolls were stacked insecurely in the first place. Negligence on the part of the defendant could have been found. Dunbar v. Ferrera Bros. Inc. 306 Mass. 90. The conduct of no one else, it could have been found, was a cause of the fall. There was no evidence of contributory negligence.
The plaintiff in the second case is the mother, already mentioned. There was no evidence that she was hurt when the rolls fell. Even if the occurrence caused her to have a nervous disorder, she was not entitled to recover therefor. Freedman v. Eastern Massachusetts Street Railway, 299 Mass. 246.
In each case the entry will be

Exceptions overruled.